Name: Decision No 1/98 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other, of 27 February 1998 adopting the terms and conditions for the participation of Poland in Community programmes in the fields of training, youth and education
 Type: Decision
 Subject Matter: demography and population;  European construction;  education;  Europe
 Date Published: 1998-03-13

 Avis juridique important|21998D0313(01)Decision No 1/98 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other, of 27 February 1998 adopting the terms and conditions for the participation of Poland in Community programmes in the fields of training, youth and education Official Journal L 076 , 13/03/1998 P. 0033 - 0036DECISION No 1/98 OF THE ASSOCIATION COUNCIL,Association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other,of 27 February 1998 adopting the terms and conditions for the participation of Poland in Community programmes in the fields of training, youth and education (98/199/EC) THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other (1),Having regard to the Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part concerning Poland's participation in Community programmes, and in particular Articles 1 and 2 thereof (2),Whereas according to Article 1 of the Additional Protocol, Poland may participate in Community framework programmes, specific programmes, projects or other actions in particular in the fields of training, youth and education;Whereas pursuant to Article 2 of the Additional Protocol the terms and conditions for the participating of Poland in the activities referred to in Article 1 shall be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Poland shall participate in the European Community programmes Leonardo da Vinci, Youth for Europe and Socrates in accordance with the attached terms and conditions, which shall form an integral part of this Decision.Article 2 This Decision shall apply for the duration of the Leonardo da Vinci, Youth for Europe and Socrates programmes.Article 3 This Decision shall enter into force on the first day of the month following that of its adoption by the Association Council.Done at Brussels, 27 February 1998.For the Association CouncilThe ChairmanR. COOK(1) OJ L 348, 31. 12. 1993, p. 2.(2) OJ L 317, 30. 12. 1995, p. 35.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF POLAND IN THE LEONARDO DA VINCI, YOUTH FOR EUROPE AND SOCRATES PROGRAMMES 1. Poland shall participate in all actions of the Leonardo da Vinci, Youth for Europe and Socrates programmes (hereinafter called 'the programmes`) in accordance, unless otherwise provided in this Decision, with the objectives, criteria, procedures and deadlines as defined in Council Decisions 94/819/EC establishing an action programme for the implementation of a European Community vocational training policy, Decision 818/95/EC of the European Parliament and of the Council adopting the third phase of the 'Youth for Europe` programme and Decision 819/95/EC of the European Parliament and of the Council establishing the European Community action programme in the field of education.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Poland shall be the same as those applicable to eligible institutions, organisations and individuals of the Community.Language preparation and training activities concern the official languages of the Community. In exceptional circumstances, other languages could be accepted if the implementation of the programmes so requires.3. To ensure the Community dimension of the programmes, transnational projects and activities proposed by Poland will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programmes, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the Programme. Projects and activities carried out solely between Poland and the EFTA-EEA States or any other third country, including those which have concluded an association agreement with the Community, to which participation in the Programmes is open, shall not be eligible for Community financial support.4. In accordance with the terms of the relevant provisions of the Decisions on the Leonardo da Vinci, Youth for Europe and Socrates programmes, Poland shall provide the appropriate structures and mechanisms at national level and shall take all other necessary steps to ensure national coordination and organisation of the implementation of the programmes.5. Poland shall pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programmes.The rules governing the financial contribution of Poland shall be those set out in the Annex, which constitutes an integral part of this Decision. The Association Committee shall be entitled to adapt this contribution whenever necessary.6. The Member States of the Community and Poland shall make every effort, within the framework of existing provisions, to facilitate the free movement and residence of students, teachers, university administrators, young people and other eligible persons moving between Poland and the Member States of the Community for the purpose of participating in activities covered by this Decision.7. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to Articles 10, 9 and 8 of Leonardo da Vinci, Youth for Europe and Socrates decisions respectively, the participation of Poland in the programmes shall be continuously monitored on a partnership basis involving the Commission and Poland. Poland shall submit to the Commission relevant reports and take part in other specific activities set out by the Community to this end.8. Without prejudice to the procedures referred to in Article 6 of the Decision on Leonardo da Vinci, Article 6 of the Decision on Youth for Europe and Article 4 of the Decision on Socrates, Poland shall be invited to coordination meetings on any question concerning the implementation of this Decision prior to the regular meetings of the Committees. The Commission shall inform Poland of the results of such regular meetings.9. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes, shall be one of the official languages of the Community.ANNEX II FINANCIAL CONTRIBUTION OF POLAND TO LEONARDO DA VINCI, SOCRATES AND YOUTH FOR EUROPE 1. The financial contribution of Poland will cover:- subsidies or any other financial support from the programmes to Polish participants,- the financial support from the programmes to the functioning of the national agencies, where applicable,- supplementary administrative costs related to the management of the programmes by the Commission of the European Communities stemming from Poland's participation.2. For every budget year, the aggregated amount of subsidies or any other financial support received from the programmes by the Polish beneficiaries and by the national agencies of Poland will not exceed the contribution paid by Poland, after deduction of the supplementary administrative costs.Should the contribution paid by Poland to the general budget of the European Communities, after deduction of the supplementary administration costs, be higher than the aggregated amount of the subsidies or other financial support received by the Polish beneficiaries and by the national agencies from the programmes, the Commission of the European Communities will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programmes come to an end, the corresponding amount will be reimbursed to Poland.3. Leonardo da VinciPoland's annual contribution will be ECU 6 420 000 from 1997. From this sum, an amount of ECU 420 000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Poland's participation.4. SocratesPoland's contribution will be:- ECU 5 176 660 in 1997 for its participation in Chapter II (School education, Comenius) and Chapter III (horizontal measures). From this sum, an amount of ECU 338 660 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Poland's participation,- ECU 11 764 650 in 1998 and in 1999, for its participation in the entire Socrates programme, including Chapter I (Erasmus). From this sum, an amount of ECU 769 650 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Poland's participation.5. Youth for EuropePoland's annual contribution will be:- ECU 1 000 000 in 1997 for participating in actions AI and BI,- ECU 1 500 000 in 1998 and ECU 2 000 000 in 1999 for participating in all the actions of the programme, except Action D.From these sums, an amount of ECU 65 000 in 1997, ECU 98 000 in 1998 and ECU 130 000 in 1999 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Poland's participation.6. The financial regulation applicable to the general budget of the European Communities shall apply, notably to the management of the contribution of Poland.After the entry into force of this Decision and at the beginning of each following year, the Commission shall send to Poland a call for funds corresponding to its contribution to the costs under the Decision.This contribution shall be expressed in ecus and paid into an ecu bank account of the Commission.Poland shall pay its contribution to the annual costs under this Decision according to the call for funds, at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Poland on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus (1), increased by 1,5 percentage points.7. Poland shall pay the supplementary administrative costs referred to in paragraphs 3, 4 and 5 from its national budget.8. Poland shall pay 3 % (1997), 13 % (1998) and 23 % (1999) of the remaining costs of its participation in the Programmes from its national budget.Subject to regular PHARE programming procedures, the remaining 97 % (1997), 87 % (1998) and 77 % (1999) will be paid from Poland's annual PHARE Programmes.(1) Rate published monthly in the Official Journal of the European Communities - C series.